


Exhibit 10.1

[daegis_10q3x4x1.jpg]

September 14, 2015

Minesh Patel
708 Castle Creek Drive
Coppell, TX 75019

Dear Minesh,

This letter sets forth the terms of your severance agreement with Daegis Inc.
(“Daegis”).

Although Daegis or you may terminate your employment at-will, with or without
Cause, if Daegis or its successors terminate your employment without Cause or
upon a Change in Control, you shall receive cash severance payments equivalent
to six (6) months of your base salary then in effect on the termination date,
payable as “salary continuation” in accordance with Daegis’ regular payroll
cycle, commencing on the first payroll period that is 31 days following the
termination date; and (2) continuation of your existing health insurance
benefits for a six (6) month period, if permitted by Daegis’ health insurance
plan (at the then-current contribution levels), or, if not permitted by Daegis’
health insurance plan, Daegis will reimburse you for the cost of six (6) months
of COBRA health insurance continuation benefits (assuming you are
COBRA-eligible.

Provision of this severance payment is contingent on your continued compliance
with all Daegis confidentiality, invention assignment, and non-disclosure
agreements, and your execution of a full general release, releasing all claims,
known and unknown, that you may have against Daegis, arising out of or in any
way related to your employment or termination of employment, on terms
satisfactory to Daegis. If such a general release has not been executed and
delivered and become irrevocable on or before the 30th day following your
termination date, no severance payment shall be or become payable.

The following definitions apply:

“Cause” is defined as:

(1) an intentional act of fraud, embezzlement, theft or any other material
violation of law that occurs during or in the course of your employment with
Daegis;

(2) intentional damage to Daegis’ assets;

(3) intentional disclosure of Daegis’ confidential information contrary to
Company policies;

(4) intentional engagement in any competitive activity which would constitute a
breach of your duty of loyalty;

(5) intentional breach of any of Daegis’ policies;

(6) the willful and continued failure to substantially perform your duties for
Daegis (other than as a result of incapacity due to Disability); or

(7) willful conduct by you that is demonstrably and materially injurious to
Daegis, monetarily or otherwise.

An act, or a failure to act, shall not be deemed willful or intentional, as
those terms are defined herein, unless it is done, or omitted to be done, by you
in bad faith or without a reasonable belief that your action or omission was in
the best interest of Daegis. Failure to meet performance goals or objectives, by
itself, does not constitute “Cause”. “Cause” also includes any of the above
grounds for dismissal regardless of whether Daegis learns of it before or after
terminating your employment.

--------------------------------------------------------------------------------




A “Change in Control” is defined as any one of the following occurrences:

(1) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities and Exchange Act of 1934 as amended (the “Exchange Act”), other than
a trustee or other fiduciary holding securities of Daegis under an employee
benefit plan of Daegis, becomes the “beneficial owner” (as defined in Rule 13d-3
promulgated under the Exchange Act), directly or indirectly, of the securities
of Daegis representing more than 50% of a) the outstanding shares of common
stock of Daegis or b) the combined voting power of Daegis’ then-outstanding
securities; or,

(2) The sale or disposition of all or substantially all of Daegis’ assets (or
any transaction having similar effect is consummated); or,

(3) Daegis is party to a merger or consolidation that results in the holders of
voting securities of Daegis outstanding immediately prior thereto failing to
continue to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than 50% of the combined
voting power of the voting securities of Daegis or such surviving entity
outstanding immediately after such merger or consolidation; or,

(4) There occurs a sale to a “person” (as such term is defined in Section 13(d)
of the Exchange Act) of securities of Daegis representing more than fifty
percent (50%) of the total number of votes that may be cast for the election of
directors of Daegis.

Section 409A of the Internal Revenue Code of 1986 (the “Code”). This Letter
Agreement is intended to meet the requirements of Section 409A of the Code, and
will be interpreted and construed consistent with that intent. For purposes of
this Agreement, the terms “terminate,” “terminated” and “termination” mean a
termination of your employment that constitutes a “separation from service”
within the meaning of the default rules of Section 409A of the Code.
Notwithstanding any other provision of this Agreement, to the extent that the
right to any payment (including the provision of benefits) hereunder provides
for the “deferral of compensation” within the meaning of Section 409A(d)(1) of
the Code, the payment will be paid (or provided) in accordance with the
following:

(i) If you are a “Specified Employee” within the meaning of Section
409A(a)(2)(B)(i) of the Code on the Termination Date, then no such payment shall
be made or commence during the period beginning on the Termination Date and
ending on the date that is six (6) months following the Termination Date or, if
earlier, on the date of Executive’s death. The amount of any payment that would
otherwise be paid to you during this period will instead be paid on the
fifteenth (15th) day of the first calendar month following the end of the
period.

(ii) Payments with respect to reimbursements of expenses, including COBRA
insurance premiums or legal fees shall be made or provided in accordance with
the requirements of Code Section 409A, including, where applicable, the
requirement that the reimbursement be made on or before the last day of the
calendar year following the calendar year in which the relevant expense is
incurred. The amount of expenses eligible for reimbursement during a calendar
year may not affect the expenses eligible for reimbursement in any other
calendar year. In no event will any reimbursement be made following the last day
of the third calendar year following the year in which termination of employment
occurred.

(iii) The right to a series of installment payments under this Agreement shall
be treated as a right to a series of separate payments for purposes of Code
Section 409A.

Please sign and date this letter below and return to me.

Sincerely,
/s/ TIMOTHY P. BACCI Timothy Bacci, CEO


Agreed and Accepted:

/s/ MINESH PATEL Minesh Patel September 14, 2015 Date


--------------------------------------------------------------------------------